DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 5, 9-10, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO2009/006850 A1 (hereinafter WO’850) in view of JP11-070324A (Hereinafter JP’324).  Reference WO’850 discloses most of the elements of the hollow fiber membrane module of claim 1 (see Figure 15), the elements are: the hollow fiber membrane hollow fiber membrane bundle (110), the housing (150), the gas diffusing member (element 130), a pipe member extending in an up down direction inside the membrane bundle (element 310, having holes (311), the holes are provided at the upper, lower and middle portion of the pipe, for discharging gas and feed water into the tank holding membrane bundle; the housing is disclosed as having a lower port ( 411), positioned at the bottom of the housing, bellow the membrane module.  This reference fails to provide the housing with a gas extraction port for discharging gas from the internal space to the outside of the housing; however, providing an additional upper conduit in the housing (150, element 122) is disclosed, therefore, that conduit can alternatively be used for discharging gases and liquids, or for discharging gases, while the bottom port can be used for removing liquid and solids from the housing bottom (411).
Reference JP ‘324 teaches a hollow fiber membrane module within a housing and having a central aerator pipe having vent holes, and having a gas vent (Figure 1, element 9 in the housing, paragraphs [0011]-[0015]).The module is provided within a housing 4, having a space where the module (1) is provided; the module is arrange with an air diffuser discharging bubbles (element 5, inlet 10).  It would have been obvious to one skilled in the ordinary art, at the time this invention was made to alternatively modify similar hollow fiber membrane modules in which gas bubbles are introduced ,such as the module in WO’850, by providing an air or gas outlet, near a hollow fiber membrane potted area with a degassing mouth or gas outlet from the housing, as suggested in JP324; e.g. to avoid excessive bubbles entrapment in the liquid that my block part of the membrane surface are near the potting or potted membrane ends.  Outlet (411) can be alternatively used in the module for introducing or removing water and solids from the housing in WO’850.  Regarding to the position of the holes, WO’850teaches proving holes in a spaced areas along the length of the pipe at different positions, the pipe define regions with no holes too; the upper holes are positioned at a certain distance with respect to the potted area of the hollow fibers (Figure).  JP’324 shows the upper holes around the area of the gas discharge (9), and bellow.  The skilled artisan at the time this invention was made in the absence of any unexpected results, would have been able to select the pipe and vent holes as conventional in the art and shown in this references, tailoring the position, depending on the type of viscosity of the fluid treated, for removing or avoiding high accumulation of solids in that particular area, e.g. cleaning the membrane, would have been obvious to one skilled in the ordinary art at the time this invention was made, in order to improve the process of cleaning membrane surfaces. 
As to claim 3, both references discussed above show multiple regions of vent holes along the length of the pipe, as discussed in WO’850.  JP’324 shows four regions of vent holes (11) along the length of the pipe (6).  
As to claim 4, WO’850 further suggests the alternative of having the pipe with vent holes, in which the pipe does not extend to the hollow fiber membrane center, and therefore there are no holes provided in that area (see Figure 16, element 310, 311).
As to claim 5, WO’085 teaches these of more than one gas diffuser, e.g. pipe with holes or vent holes, and a bottom air diffuser (elements 130 and 310, Figures 15 and 16), both of this elements have to be connected to an air or gas source, in order to produce the required by bubbles to be discharged within and bellow the module; therefore, the skilled artisan at the time this invention was made would have been motivated to connect each of this elements with a distinct supply means, based on the distance position, or alternatively connect to a single source using a manifold. , selecting double source is an applicant obvious design choice.
As to claim 9, selecting the size of the vent holes with different diameters along the length of the pipe in the circumpherencial direction is not disclosed; however tailoring the holes for a predetermined gas or gas liquid discharge velocity would have been obvious to one skilled in the art, for the purpose of for example, preventing membrane fouling in a predetermined area of the membrane. The structure of the holes is considered a mere applicant design choice.
As to claim 10, both of the modules discussed are not fixed or potted at the lower end (see figures discussed above.
Claims 11-18 are directed to the particular way of using the apparatus or membrane module for treating a liquid and cleaning the membrane by directing bubbles in the different regions of the pipe.  .
Claims 6, 7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2009/006850 A1 (hereinafter WO’850) in view of JP11-070324A (Hereinafter JP’324), as applied to claims 1-3, and 11 above, and further in view of CN 10265031 (discussed in prior office action).
As to claims 6, 19-20, the plate (134) at the lower part of the module, distributing bubbles from element (diffuser 13) is disclosed in reference WO’850. The plate shape, having vent holes distributed in the radial direction is not clearly disclosed in WO’850; however, CN’031 discloses the structure of the bottom gas bubbles distributing plate, therefore, it would have been obvious to one skilled in the ordinary art to use conventional plates for distributing gas bubbles from the module bottom arrangement, as those plates are conventional as evidenced in CN’031.
As to claim 7, dividing the diffusion pipe having holes for discharging bubbles and water inside the module chamber or housing in different sections or pipes, e.g. for directing bubbles alternatively to the lower or to the bottom portion of the pipe, would have been obvious to the skilled artisan at the time this invention was made, since the alternative of aerating the top part of the module by using a partial tube penetrating through the membranes fixing member, and not extending through the length of the module , and the alternative of providing a tube with vent holes only at the bottom are both disclosed in WO’850 (figures 16 and 11). The skilled in the art at the time this invention was made would been able to integrate the concept of using two separate pipes into a single pipe having separate regions, so that can .  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 5, 6-7, 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The claims as amended required a new search that resulted in the claims rejected as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additionally cited references ae directed to different methods of cleaning the membranes with bubbles, and structures for aeration of hollow fiber membranes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/Primary Examiner, Art Unit 1779